This was a civil action. These issues were submitted to the jury:
1. Was the plaintiff's intestate killed by the negligence of the defendant?
2. Did plaintiff's intestate, by his own negligence, contribute to his injury?
3. What amount, if any, is plaintiff entitled to recover from the defendant?
The jury answered the first issue "Yes," the second issue "No," and the third issue "$5,000."
We have examined carefully the several assignments of error set out in the record, and we are of opinion that his Honor properly denied the motion for nonsuit.
We think that there was sufficient evidence to be submitted to the jury that the intestate fell from the car by reason of negligence in giving the signal by the conductor at the moment he did. We do not deem it necessary to discuss the facts, as these cases differ so materially from each other that a discussion of the evidence is of no material value.
We have examined the charge of his Honor, and think that he presented the case to the jury fairly and fully, and in accordance with the well-settled precedent of this Court.
No error.
(443)